Roe, J. This case is before this Court on a motion for judgment on the pleadings filed by the Respondent. After a careful reading of the pleadings of the Claimant, we note that the complaint is an attempt to sue both the Macon County Sheriff’s Department and the State of Illinois. This Court was created by the legislature for the purpose of hearing and determining claims made against the State of Illinois only. Claims against counties or departments of the counties are not within the jurisdiction of this Court. The Claimant is therefore in the wrong forum for a suit against the Macon County Sheriff’s Department. As to the Claimant’s attempt to sue the State of Illinois we find, after a careful reading of the complaint, that the only conduct for which tortious action is alleged was perpetrated by either employees of the Macon County Jail or the prisoners of that jail. We find no allegations which attribute tortious conduct to the State of Illinois. This Court, therefore, grants judgment in favor of the Respondent and against the Claimant.